ALLOWANCE
Response to Preliminary Amendment
Applicant's amendment filed on 9/7/2021 has been entered.  Claims  have been amended.  Claim 1 has been cancelled.  Claims 2-16 have been added.  Claims 2-16 are still pending in this application, with claim 2 being independent.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/16/2021 and 8/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 10/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10948756 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance: similar to reasons for allowance to that which the terminal disclaimer now applies, the prior art of record, including that which is listed on the attached PTO-892 fails to disclose or render obvious in particular, a projection portion of an optical sheet fits into a recessed portion of a middle frame, a first hole is provided in a rear frame, which passes through the rear frame in a direction in which a light plate and the optical sheet face each other and is aligned to a cutout of the optical sheet, and an adhesive agent is disposed in the first hole and in a space which communicates with the first hole and includes the cutout of the optical sheet as called for in the claimed combination of independent claim 2..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896